      Case: 1:18-cv-00128-GHD-DAS Doc #: 15 Filed: 10/08/18 1 of 4 PageID #: 153



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION

KAMEKO R. WILLIAMS, as the natural daughter
And next friend of James Brownlee, deceased and
on behalf of all of the heirs-at-law and wrongful
death beneficiaries of James Lee Brownlee, Deceased                           PLAINTIFF

VS.                                        CIVIL ACTION NO. 1:18-CV-128-GHD-DAS

PATROLMAN ADAM ZACHARY, in his
Individual Capacity; COLONEL CHRIS
GILLARD, of the Mississippi Highway Safety
Patrol, in his Official Capacity; DEPUTY
“FNU” SHANKLE, in his Individual
Capacity; DEPUTY “FNU” WESTMORELAND,
in her Individual Capacity; SHERIFF
JAMES D. MEYERS, in his Individual
Capacity; and, OTHER UNKNOWN JOHN
AND JANE DOES 1-10                                                        DEFENDANTS

                         MOTION TO DISMISS BASED ON
                       ELEVENTH AMENDMENT IMMUNITY

        COMES NOW, Defendant, Colonel Chris Gillard, through undersigned counsel,

and submits his Motion to Dismiss Based on Eleventh Amendment Immunity pursuant

to Fed. R. Civ. P. 12(b)(1) and would show unto the Court as follows:

        1.    Plaintiff’s suit arises out of the death of James Lee Brownlee. Compl. [1] p.

1. Plaintiff alleges that Brownlee died of a heart attack on July 5, 2016, after having been

arrested by a Mississippi Highway Patrolman on July 4, 2016. Id. at ¶¶ 13-20. Plaintiff

alleges, among other things, that Col. Gillard is, in part, responsible for this death. Id.

at ¶¶ 23-26. Specifically, Plaintiff alleges that Col. Gillard and the Mississippi Highway

Patrol “have a policy, custom, procedure, and practice of failing to ensure that prisoners

are given medical attention when they suffer from known serious medical needs.” Id. at
    Case: 1:18-cv-00128-GHD-DAS Doc #: 15 Filed: 10/08/18 2 of 4 PageID #: 154



¶¶ 24 & 26. Additionally, Plaintiff claims that Col. Gillard and the Highway Patrol

“have a have a policy, custom, procedure, and practice of failing to ensure that MHSP

Patrolmen are adequately trained to detect when prisoners are suffering from serious

medical needs.” Id. at ¶ 25. Col. Gillard is being sued in his official capacity only and

Plaintiff is only seeking to recover monetary damages in this matter. Id. at ¶¶ 40 – 45.

      2.     Col. Gillard is entitled to Eleventh Amendment immunity in this matter.

And, as Plaintiff has not requested any injunctive relief, the Ex Parte Young exception to

Eleventh Amendment Immunity does not apply. Even if Plaintiff’s had requested

injunctive relief, any alleged constitutional violations are not ongoing which would

make Ex Parte Young inapplicable in this matter.

      3.     Additionally, Col. Gillard is not amenable to suit here as he is not a

“person” under the meaning of 42 U.S.C. § 1983.

      WHEREFORE, PREMISES CONSIDERED, for all of the reasons outlined above

and in his Memorandum in Support of His Motion to Dismiss, Col. Chris Gillard is

immune from suit in this matter and the suit against him is due to be dismissed.

      DATE:         OCTOBER 8, 2018

                                  COLONEL CHRIS GILLARD, Defendant

                                   JIM HOOD, ATTORNEY GENERAL
                                   STATE OF MISSISSIPPI

                                  BY: /s/ J. Chadwick Williams


J. Chadwick Williams (MSB #102158)

                                            2
    Case: 1:18-cv-00128-GHD-DAS Doc #: 15 Filed: 10/08/18 3 of 4 PageID #: 155



Special Assistant Attorney General
Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Telephone: (601)359-3680
Facsimile: (601) 359-2003
E-mail: cwill@ago.state.ms.us




                                        3
    Case: 1:18-cv-00128-GHD-DAS Doc #: 15 Filed: 10/08/18 4 of 4 PageID #: 156



                             CERTIFICATE OF SERVICE

      I, the undersigned, do hereby certify that I have this day electronically filed the

foregoing document with the Clerk of the Court using the ECF system, which will

automatically send notice to the following counsel of record:

                           Eugene C. Tanner, III
                           TANNER & ASSOCIATES LLC
                           263 E. Pearl Street
                           Jackson, MS 39201
                           601-460-1745
                           662-796-3509 (fax)
                           carlos.tanner@thetannerlawfirm.com
                                  Attorney for Plaintiff


                           Daniel J. Griffith
                           JACKS | GRIFFITH | LUCIANO, P.A.
                           P. O. Box 1209
                           150 North Sharpe Avenue
                           Cleveland, MS 38732-1209
                           (662) 843-6171
                           662-843-6176 (fax)
                           dgriffith@jlpalaw.com

                           Mary McKay Griffith
                           JACKS/GRIFFITH/LUCIANO, P.A.
                           P.O. Box 1209
                           150 North Sharpe Avenue
                           Cleveland, MS 38732
                           662-843-6171
                           662-843-6176 (fax)
                           mgriffith@jlpalaw.com
                                  Attorneys for Deputy “FNU” [Cody] Shankle
                                  and Sheriff James D. Meyers

      This, 8th day of October, 2018.

                                                /s/ J. Chadwick Williams

                                            4
